internal_revenue_service uil number info release date the honorable michael r mcnulty member u s house of representatives u s post office jay street schenectady ny dear congressman mcnulty date this letter responds to your inquiry dated date on behalf of your constituent contacted the internal_revenue_service irs with questions about the gift_tax consequences of transfers from a married couple to their son daughter-in-law and grandchildren the irs customer service division provided general information but suggested he submit a private_letter_ruling request and a user_fee of dollar_figure to get a definitive answer to his questions while requesting a private_letter_ruling would normally be the way to obtain a definitive answer on the tax consequences of a proposed transaction the very factual nature of likely to make a private_letter_ruling inappropriate in this situation proposed transactions is our understanding of the facts as described by married couple wishes to make the following gifts dollar_figure each or dollar_figure to their son dollar_figure each or dollar_figure to their daughter-in-law and dollar_figure each or dollar_figure to each of three grandchildren dollar_figure total according to the couple will agree to split the gifts and file the form 709-a short_form gift_tax_return thereafter each of the three grandchildren will transfer to their parents dollar_figure dollar_figure total subject_to gift_tax consequences resulting in a reduction of the unified_credit would like to know if any of the above transfers are is that an elderly senior under sec_2503 of the internal_revenue_code the code each u s citizen may exclude the first dollar_figure of gifts other than gifts of future interests in property made to each donee during a calendar_year in determining the total_amount_of_gifts for that calendar_year the annual exclusion applies on a per-donee basis thus each year a donor may make gifts up to the exclusion amount free of gift_tax to an unlimited number of donees if a donor exceeds the annual exclusion amount for a donee the donor will have made a taxable gift and will use some of the unified_credit under sec_2513 of the code spouses may elect to treat a gift made by one of the spouses to a third person as if half of the gift were made by each spouse gift_splitting allows married couples to give up to dollar_figure to a third person annually without making a taxable gift letter that this elderly couple would not need to use gift it appears from splitting because each spouse will make dollar_figure gifts if the grandchildren keep the money each of the dollar_figure gifts definitely would qualify for the annual exclusion under sec_2503 however the facts state the grandchildren will subsequently transfer the money they receive to their parents in such a situation the multiple transactions could be part of a plan for each spouse to transfer dollar_figure to their son and dollar_figure to their daughter-in-law while attempting to use multiple annual exclusions under these circumstances the gifts to the grandchildren would be ignored each spouse would be treated as making a dollar_figure taxable gift to the son dollar_figure gift less dollar_figure annual exclusion and a dollar_figure taxable gift to the daughter-in-law dollar_figure gift less dollar_figure annual exclusion each spouse would then use some of their unified_credit because the gift_tax consequences depend on the intent of the parties i do not believe we could issue a private_letter_ruling in this situation i hope this letter better explains the possible tax consequences of the multiple transactions proposed by information please contact me at in addition if to discuss this matter further he should call if you have any questions or require additional id number would like at sincerely paul f kugler assistant chief_counsel passthroughs and special industries
